DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansbury (U.S. Patent 9,138,383 B1) in combination with Schall et al (U.S. Patent Application Publication 2014/0283983 A1).
             Regarding claim 1, Stansbury (see the entire document, in particular, col. 1, lines 21-22 and 45-48; col. 1, line 55 to col. 2, line 10; col. 2, lines 15-18 and 25-56; col. 5, lines 35-40; col. 6, lines 14-18; col. 7, lines 35-50; col. 8, lines 23-25; col. 11, line 39 to col. 12, line 28; col. 18, lines 37-61; col. 20, lines 45-50; col. 25, line 57; col. 26, lines 61-65; Table 7) teaches a photo-initiated polymerizable composition (see col. 1, lines 21-23 and col. 2, lines 15-18 of Stansbury; note that the recitation of “for 3D printing” in the preamble is a statement of intended use and is of no significance to claim construction (see MPEP §2111.02(II))), including (a) a nanogel component that includes nanogel particles, wherein the nanogel particles include a co-polymer with polymerizable reactive groups suitable for reacting with each other or with a reactive diluent monomer, a reactive oligomer, a resin, or a combination thereof that is present in the polymerizable composition upon photo-initiation (see col. 1, lines 45-48 and 55-58; col. 2, lines 25-32; col. 5, lines 35-40; col. 6, lines 14-18; col. 25, line 57 of Stansbury), wherein (i) the co-polymer is a polymerized product of a mixture that includes a mono-vinyl monomer, a divinyl monomer and a chain transfer agent, wherein the divinyl monomer is at a concentration in the range of about 20 mol% to about 80 mol% of the monomer content of the mixture (see col. 1, lines 45-48 and 55-58; col. 2, lines 25-32; col. 5, lines 35-40; col. 6, lines 14-18, col. 25, line 57 of Stansbury), (ii’) the polymerizable reactive groups of the co-polymer are present (see col. 7, lines 35-50; Table 7 of Stansbury; functional monomers), (iii) at least one of the mono-vinyl monomer and the divinyl monomer is a glassy polymer when homo-polymerized and at least one of the mono-vinyl monomer and the divinyl monomer is a rubbery polymer when homo-polymerized (see col. 2, lines 33-56 of Stansbury), (v) the nanogel component has an average molecular weight (Mn ), determined with triple-detector gel permeation chromatography (TD-GPC) analysis, that is in a range of about 10 kg/mol and about 100 kg/mol (see col. 8, lines 23-25 of Stansbury); (vi) the nanoparticles have an average hydrodynamic radius (Rh ), determined by light scattering while conducting a TD-GPC analysis, that is in a range of 1 nm to about 5 nm (see col. 5, lines 35-40; Table 7 of Stansbury); (c) a photo-initiator at an amount effective to initiate the reactions in the presence of curing radiation of appropriate wavelength an irradiance (see col. 11, line 39 to col. 12, line 22 of Stansbury); and (d) a wavelength compatible radiation absorber at an amount effective for control of radiation transmission depth of the curing radiation (see col. 18, lines 52-61 of Stansbury). Stansbury does not explicitly teach (1) a concentration of polymerizable reactive groups in a range of about 5% to about 20%, or (iv) a nanogel component having a glass transition temperature (Tg ), corresponding to a peak of a tan delta created via Dynamic Mechanical Analysis (DMA) in a range of about -50°C and about 20°C. The concentration of polymerizable reactive groups would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed invention in view of Stansbury because Stansbury teaches TEGDMA having a mol% of 4, 10 or 15 (see Table 7 of Stansbury). Schall et al (see the entire document, in particular, paragraphs [0028], [0034] and [0095]) teaches a photo-initiated polymerizable composition of a mono-vinyl monomer and a divinyl monomer (see paragraphs [0028] and [0034] of Schall et al), wherein the composition has a glass transition temperature (Tg ), corresponding to the peak of a tan delta plot created by Dynamic Mechanical Analysis (DMA), of -24°C (see paragraph [0095] of Schall et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nanogel component having a glass transition temperature (Tg ), corresponding to a peak of a tan delta created via Dynamic Mechanical Analysis (DMA) in a range of about -50°C and about 20°C in the process of Stansbury in view of Schall et al in order to provide a photo-initiated polymerizable composition (see col. 1, lines 21-23 and col. 2, lines 15-18 of Stansbury; paragraphs [0028] and [0034] of Schall et al).
             Regarding claim 2, see col. 8, lines 23-25 of Stansbury and paragraph [0095] of Schall et al.
             Regarding claims 3 - 5, see col. 12, lines 23-28; col. 18, lines 52-61 and col. 26, lines 61-65 of Stansbury.
             Regarding claim 6, see col. 1, line 58 to col. 2, line 10 of Stansbury.
             Regarding claim 7, see col. 1, line 58 to col. 2, line 10 and col. 2, lines 43-56 of Stansbury.
             Regarding claim 8, see col. 2, lines 43-56 of Stansbury.
             Regarding claims 9 and 10, see col. 11, line 39 to col. 12, line 22 of Stansbury.
             Regarding claim 11, see col. 18, lines 52-61 of Stansbury.
             Regarding claim 12, see col. 1, lines 45-48 and 55-58; col. 2, lines 25-32; col. 5, lines 35-40; col. 6, lines 14-18; col. 11, line 39 to col. 12, line 22; col. 18, lines 52-61; col. 25, line 57 of Stansbury.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stansbury (U.S. Patent 9,138,383 B1) as applied to claims 1-12 above, and further in view of either Sugasaki et al (U.S. Patent Application Publication 2003/0207204 A1) or Bowman et al (U.S. Patent Application Publication 2006/0252900 A1).
             Regarding claim 13, Stansbury does not explicitly teach (1) a step of making a three-dimensional object by three-dimensional (or 3D) printing. Sugasaki et al (see the entire document, in particular, paragraphs [0001] and [0070] teaches a process making a three-dimensional object by 3D printing (see paragraph [0001] of Sugasaki et al; stereo-lithography) using a co-polymer which includes a mono-vinyl monomer and a divinyl monomer (see paragraph [0070] of Sugasaki et al). Bowman et al (see the entire document, in particular, paragraphs [0005] and [0050]; Table I) teaches a process of making a three-dimensional object by 3D printing (see paragraph [0005] of Bowman et al; stereo-lithography) using a co-polymer of a mono-vinyl monomer and a divinyl monomer (see paragraph [0050] and Table I of Bowman et al). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a three-dimensional object by 3D printing in the process of Stansbury in view of either Sugasaki et al or Bowman et al in order to make a three-dimensional object from a co-polymer of a mono-vinyl monomer and a divinyl monomer.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742